DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-11 in the reply filed on 7/20/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-11, the claims are directed to an apparatus, but also include active steps for its manufacture, i.e. “during injection molding,” “is over-molded,” and “prior to the injection molding,” etc. It is noted that even in product-by-process claims, the scope of the claims is limited to the structure that would result from the process of manufacture. In the instant case, the claims are not clearly directed to the process of manufacturing the apparatus, nor solely to the apparatus itself and its intended use.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). See MPEP § 2173.05(p).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadashian et al. (U.S. Patent Application Publication No. 2017/0354825,) hereinafter referred to as Dadashian.
Regarding claim 1, Dadashian teaches an implantable pulse generator for administering electrotherapy via an implantable lead, the implantable pulse generator (¶[0052]) comprising: 
a housing (¶[0052]); and 
a header connector assembly coupled to the housing (¶[0035]) and including a connector assembly and an injection-molded header (¶[0053]) enclosing the connector assembly (¶[0052]), the connector assembly including a support (elements 60a-c, ¶[0066]) and a connector receptacle (Fig. 7, bore element 70), the support extending at least partially about the connector receptacle (Fig. 7, circumferential rings) to prevent injection molding material from entering the connector receptacle during injection molding of the header about the connector assembly (¶[0088]).
It is noted that the header is not positively recited as formed of injection molding material, or being injection molded, this functional limitation is a recitation of intended use as it refers to a hypothetical future injection molding step that is not claimed. For the purposes of compact prosecution, the header is interpreted as comprised of injection-molding material, but limited patentable weight is given to intended assembly order and method of this apparatus.
Regarding claim 4, Dadashian teaches the implantable pulse generator of claim 1.
Dadashian further teaches wherein the connector receptacle is a quadripolar connector receptacle (¶[0071]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashian et al. (U.S. Patent Application Publication No. 2017/0354825,) hereinafter referred to as Dadashian; further in view of Bortolin et al. (U.S. Patent Application Publication No. 2017/0056675,) hereinafter referred to as Bortolin.
Regarding claim 2, Dadashian teaches the implantable pulse generator of claim 1.
Dadashian does not teach an overall over-molded support across the entire header assembly.
Attention is drawn to the Bortolin reference, which teaches a support that is over-molded about the connector receptacle (¶[0047]).
It would have been obvious to one of ordinary skill in the art to modify the support apparatus of Dadashian to utilize overmolding and thermoplastics, as taught by Bortolin, because Bortolin teaches that it allows for reflow of the positioning support during the second injection molding process, ensuring proper positioning of all the internal electrical components (Bortolin ¶[0014]).
Regarding claim 3, Dadashian teaches the implantable pulse generator of claim 1.
Dadashian does not teach an overall press-fit support across the entire header assembly.
Attention is drawn to the Bortolin reference, which teaches a support that is press-fit about the connector receptacle (¶[0050]).
It would have been obvious to one of ordinary skill in the art to modify the support apparatus of Dadashian to utilize pressure-fitting and thermoplastics, as taught by Bortolin, because Bortolin teaches that it allows for reflow of the positioning support during the second injection molding process, ensuring proper positioning of all the internal electrical components (Bortolin ¶[0014]).
Regarding claim 5, Dadashian teaches the implantable pulse generator of claim 4.
Dadashian does not teach a support which extends over the entire electronic subassembly.
Attention is brought to the Bortolin reference, which teaches a support extending over the entire electronics subassembly, wherein the support includes a window positioned over a connector block of the quadripolar connector receptacle (Fig. 4B shows connector blocks 44 and 46, and Fig. 5 shows the corresponding windows and connectors 64), and a conductor ribbon extends from a feedthru of the housing and through the window to electrically couple the conductor ribbon with the connector block (¶[0044] and Fig. 5).
It would have been obvious to one of ordinary skill in the art to modify the support apparatus of Dadashian to utilize an overmolded thermoplastic support, as taught by Bortolin, because Bortolin teaches that it allows for reflow of the positioning support during the second injection molding process, ensuring proper positioning of all the internal electrical components (Bortolin ¶[0014]).
Regarding claim 6, Dadashian, as modified by Bortolin, teaches the implantable pulse generator of claim 5.
Dadashian further teaches wherein the support further includes a circumferential rib of a sidewall of the support, the circumferential rib being immediately adjacent the window and covering an underlying insulating ring of the quadripolar connector receptacle (Fig. 6-7, elements 60a-c comprise circumferential ribs that partially cover underlying insulating rings 222 and 58a-c).
Regarding claim 7, Dadashian, as modified by Bortolin teaches the implantable pulse generator of claim 6.
Dadashian further teaches wherein the circumferential rib extends across the underlvinq insulating ring in an axial direction, and along the underlvinq insulating ring in a circumferential direction, to seal the underlying insulating ring during iniection molding of the header (Fig. 6-7, elements 60a-c comprise circumferential ribs that partially cover underlying insulating rings 222 and 58a-c, ¶[0088]).
Regarding claim 8, Dadashian, teaches the implantable pulse generator of claim 4.
Dadashian does not teach a support which extends over the entire electronic subassembly.
Attention is brought to the Bortolin reference, which teaches a support extending over the entire electronics subassembly, wherein the support includes a positioning feature to maintain a position of a first component of the connector assembly relative to other components of the connector assembly during iniection molding of the header (¶[0048], Figs. 5 and 7).
It would have been obvious to one of ordinary skill in the art to modify the support apparatus of Dadashian to utilize an overmolded thermoplastic support, as taught by Bortolin, because Bortolin teaches that it allows for reflow of the positioning support during the second injection molding process, ensuring proper positioning of all the internal electrical components (Bortolin ¶[0014]).
Regarding claim 9, Dadashian, as modified by Bortolin, teaches the implantable pulse generator of claim 8.
Bortolin further teaches wherein the positioning feature includes a recess mated with a tip block or a ring block of the connector assembly (¶[0059] recess for blocks is formed by heating the thermoplastic support).
Regarding claim 10, Dadashian, as modified by Bortolin, teaches the implantable pulse generator of claim 8.
Bortolin further teaches wherein the positioning feature receives a ribbon conductor of the connector assembly (element 62, ribbon carrier, Fig. 5).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashian et al. (U.S. Patent Application Publication No. 2017/0354825,) hereinafter referred to as Dadashian; further in view of Nolan et al. (U.S. Patent Application Publication No. 2015/0018877,) hereinafter referred to as Nolan.
Regarding claim 11, Dadashian teaches the implantable pulse generator of claim 1.
Dadashian does not teach a suture opening in the header connector assembly.
Attention is brought to the Nolan reference, which teaches a molded in place suture opening in the header connector assembly, wherein the suture opening is defined by the header (¶[0043-0044] the header material defines the suture openings as they are molded in place).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the injection molded header of Sheldon to include molded-in-place suture openings, as taught by Nolan, because Nolan teaches that including a plurality of suture anchors allows an installing surgeon to choose an optimized surgical attachment scheme (¶[0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2018/0169418,) hereinafter referred to as Sheldon teaches an axially compressed quadripolar subassembly to prevent epoxy leaking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792